Title: To James Madison from John Armstrong, 14 October 1804
From: Armstrong, John
To: Madison, James


Dear Sir,
Nantes 14th. October 1804.
Having this moment heard that the Jane is about to sail for Boston early to:morrow, I avail myself of the conveyance she offers, to inform you of our safe arrival at this post in thirty eight days from that on which we left NYork, and to transmit a small package of the latest papers of the place, with a copy of the new civil code of the Country. Of Mr. Livingston I have heard nothing, excepting, that he is yet in Paris and proposes passing the winter in some part of Italy. I count upon seeing him on the 20th. With the highest possible regard, I am, Dear Sir, Your Most Obedient & very humble servant
John Armstrong.
